DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The examiner notes that reference numeral W1 is not shown within the drawings as recited by the specification [0047].
Specification
The disclosure is objected to because of the following informalities: 
[0007], 4th line – “in a radial direction ; a front end tip” the extra space should be removed such that the line reads “in a radial direction; a front end tip”. The examiner believes the extra space is a typographical error.
[0035] “a based end” examiner believes this was intended to be “a base end” as that is what the specification and claims call this part.
  [0050], second line “front end side   of the catheter 1” it appears there is an extra space between the words “side” and “of”. The examiner believes the extra space is a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it is unclear how the core wire can be a component comprising the catheter while simultaneously being disposed outside of the catheter. The examiner suggests the following amendment “the base end of the core wire is disposed outside the hollow shaft of the catheter.” By making this amendment it would be clear that the base end of the core wire is disposed outside a portion of the catheter not the entire catheter itself. For the purpose of examination, Claim 10 will be examined as “the base end of the core wire is disposed outside of the hollow shaft of the catheter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0320985) in view of Hillstead (US 4,921,484) and Akihama (WO 2018030075)
With regards to claim 1, Nakagawa discloses a catheter comprising: 
a hollow shaft (Fig. 1, #31); 
a balloon/mesh member (Fig. 1, #20) with a tubular shape (See Fig. 1 and Fig. 3), the mesh member having a base end (Fig. 1, #22 and [0022] “The balloon 20…includes…a proximal 
a front end tip (Fig. 1, #60) joined to a front end (Fig. 1, #22) of the mesh member (Fig. 1, #20 and see [0022] “the balloon 20…includes a distal end attaching portion 22 on the distal end side…The distal end attaching portion 22 is secured to the distal end of the inner tube 50 and to the tip 60”); and 
a core wire (Fig. 1, #50) having a front end portion (See examiner annotated Fig. 1 below) joined to the front end tip (Fig. 1, #60), and extending inside the mesh member (Fig. 1, #20) and inside the hollow shaft (Fig. 1, #31) (See examiner annotated Fig. 1 below to see the front end portion inside the mesh member and the hollow shaft), a base end of the core wire (See examiner annotated Fig. 1 below) being located on a base end side of the catheter (See examiner annotated Fig. 1 below) relative to a base end of the hollow shaft (Fig. 1, #31 and see examiner annotated Fig. 1 below). 

    PNG
    media_image1.png
    409
    1115
    media_image1.png
    Greyscale

However, Nakagawa is silent to the following:
the balloon/mesh member being made of a mesh.
Nonetheless, Hillstead teaches a mesh member (Fig. 1, #20) with a tubular shape (See Fig. 2), the mesh member having a base end (See examiner annotated Fig. 2 below) joined to a front end (See examiner annotated Fig. 2 below) of a hollow shaft (Fig. 1, #14), and being configured to expand and contract in a radial direction (See Fig. 1 and Fig. 2)

    PNG
    media_image2.png
    233
    554
    media_image2.png
    Greyscale

Nakagawa discloses the claimed invention except that Nakagawa does not explicitly recite that the balloon/mesh member, configured to expand and contract in a radial direction to treat stenosis, is comprised of a mesh. Hillstead shows a balloon/mesh member, configured to expand and contract in radial direction to treat stenosis, comprised of a mesh is an equivalent structure known in the art.  Therefore, because these two balloons/mesh members, configured to expand and contract in a radial direction to treat stenosis, were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the balloon/mesh member of Nakagawa for the balloon/mesh member of Hillstead. One skilled in the art would be able to substitute the balloon/mesh member of Nakagawa with the mesh member of Hillstead modification while simultaneously modifying the expansion and contraction mechanism of Nakagawa such that the catheter is capable of expanding and contracting the mesh member in a similar manner to the mechanism of Hillstead.
The catheter of Nakagawa modified in view of the teachings of Hillstead will hereinafter be the catheter of Nakagawa and Hillstead.
Furthermore, neither Nakagawa nor Hillstead teaches that the front end portion of the core wire is formed with one or more holes, and a portion of the front end tip is disposed inside at least a portion of the one or more holes.
Akihama teaches a front end portion (Fig. 5, #41b) of a core wire (Fig. 2, #34) is formed with one or more holes (Fig. 5, #43), and a portion of a front end tip is disposed inside at least a portion of the one or more holes (The examiner is interpreting the solidified adhesive as a part of the front end tip. Referring to the last paragraph of Page 6 of machine translated Akihama, “the through hole 43 is filled with solidified adhesive”, therefore a portion of the front end tip is disposed inside at least a portion of the one or more holes).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the front end portion of the core wire of Nakagawa and Hillstead with the teaching of Akihama such that the front end portion of the core wire is formed with one or more holes, and a portion of the front end tip is disposed inside at least a portion of the one or more holes. One of ordinary skill in the art would have been motivated to make this modification, as the catheter of Nakagawa and Hillstead fails to specify how the front end portion of the core wire is secured to the mesh member and front end tip. Therefore, modifying the front end portion of the core wire to include the through-hole of Akihama, and then securing the core wire to the mesh member and front end tip through overmolding, heat fusion, or injection molding would cause the front end tip, which is formed of resin (See [0027] of Nakagawa), to be disposed inside the one or more through-holes of the front end portion of the core wire. One of ordinary skill in the art would have been motivated to make this modification, 
The catheter of Nakagawa and Hillstead modified in view of the teachings of Akihama will hereinafter be referred to as the catheter of Nakagawa, Hillstead, and Akihama.
With regards to claim 2, the catheter of Nakagawa, Hillstead, and Akihama teaches the claimed invention of claim 1, and the catheter of Nakagawa, Hillstead, and Akihama further teaches that the one or more holes are one or more through-holes (the one or more through-holes from the rejection of claim 1 above), and the portion of the front end tip is disposed inside at least a portion of the one or more through-holes (The rejection of Claim 1 above mentions the methods of overmolding, heat fusion, or injection molding, which would cause resin to be inserted within the through-hole, where upon setting would securely attach the front end portion of the core wire to the front end tip. Therefore, the portion of the front end tip is disposed inside at least a portion of the one or more through-holes, and no further modifications are necessary).
With regards to claim 6, the catheter of Nakagawa, Hillstead, and Akihama teaches the claimed invention of claim 1, however, Nakagawa does not teaches that the front end portion of the core wire has a plate-like shape.
However, another teaching of Akihama teaches that the front end portion (Fig. 4, #41A) of the core wire (Fig. 2, #34) has a plate-like shape (See machine translated Akihama Page 5, last paragraph “the distal end portion 41A of the proximal shaft 34 is formed in a flat plate shape”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the front end portion of the core wire of Nakagawa, Hillstead, and Akihama such that the front end portion of the core wire comprises a plate shape as taught by another teaching of Akihama. One of ordinary skill in the art would have been 
With regards to claim 8, the catheter of Nakagawa, Hillstead, and Akihama teaches the claimed invention of claim 1, and Nakagawa teaches that the front end portion (See examiner annotated Fig. 1 below) of the core wire (Fig. 1, #50) is embedded into the front end tip (Fig. 1, #60) (See examiner annotated Fig. below).

    PNG
    media_image3.png
    461
    920
    media_image3.png
    Greyscale

With regards to claim 9, the catheter of Nakagawa, Hillstead, and Akihama teaches the claimed invention of claim 8, and Nakagawa further teaches that the front end (Fig. 1, #22) of the mesh member (Fig. 1, #20) is embedded into the front end tip (See Fig. 1, #60)(See examiner annotated Fig. 1 above).
With regards to claim 10, the catheter of Nakagawa, Hillstead, and Akihama teaches the claimed invention of claim 1, and Nakagawa further teaches that the base end (See examiner annotated Fig. 1 above, under the rejection of Claim 1) of the core wire (Fig. 1, #50) is disposed .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, Hillstead, and Akihama as applied to claim 1 above, and further in view of Venturelli (US 7,846,128).
With regards to claim 4, the catheter of Nakagawa, Hillstead, and Akihama teaches the claimed invention of claim 1; however, Akihama fails to teach that the one or more holes are one or more depressed portions, and the portion of the front end tip enters into at least a portion of the one or more depressed portions. 
However, Venturelli teaches that one or more holes (Fig.  2, #11) are one or more depressed portions (See Fig. 2, where #11 creates depressed portions) and a portion of the front end tip (Fig. 2, #12) enters into at least a portion of the one or more depressed portions (See Col. 6, lines 27-36 “A plastic material in the fluid state is injected by a known technique which forms the tapered portion 12 and forms a plurality of notches 13 therein, which are exactly complementary to reliefs 11.” The injection of the plastic material causes at least a portion of the front end tip to enter into at least a portion of the one or more depressed portions.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the holes of the catheter of Nakagawa, Hillstead, and Akihama with a teaching of Venturelli such that the one or more holes are one or more depressed portions, and the portion of the front end tip enters into at least a portion of the one or more depressed portions. One of ordinary skill in the art would have been motivated to make this 
The catheter of Nakagawa, Hillstead, and Akihama modified in view of the teaching of Venturelli will hereinafter be referred to as the catheter of Nakagawa, Hillstead, Akihama, and Venturelli. 
With regards to claim 5, the catheter of Nakagawa, Hillstead, Akihama, and Venturelli teaches the claimed invention of claim 4, and the catheter of Nakagawa, Hillstead, Akihama, and Venturelli teaches that each of the one more depressed portions extends into a direction intersecting a long axis direction of the core wire (The modification made in the rejection of Claim 4, created the depressed portions perpendicular to the axis, see Col. 6, lines 12-14 of Venturelli. Therefore, the depressed portions extend in a direction intersecting a long axis direction of the core wire and no further modification is necessary.). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, Hillstead, and Akihama as applied to claim 1 above, and further in view of Iwano et al. (US 2016/0121081; hereinafter “Iwano”).
With regards to claim 7, the catheter of Nakagawa, Hillstead, and Akihama teaches the claimed invention of claim 1; however Nakagawa fails to teach that the front end portion of the core wire is tapered to become thinner toward a front end of the front end portion.
Nonetheless, Iwano teaches a front end portion (Fig. 2, #31) of a core wire (Fig. 2, #30) is tapered to become thinner toward a front end of the front end portion (See [0043] “the leading end side area 31 is the area including the section with the smallest outer diameter. The leading end side area 31 is formed in a tapered shape.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the front end of the core wire of the catheter of Nakagawa, Hillstead, and Akihama with the teaching of Iwano such that the front end of the core wire is tapered to become thinner toward a front end of the front end portion. One of ordinary skill in the art would have been motivated to make this modification, as creating the front end portion of the core wire with a taper towards a front end of the front end portion improves the kink resistance performance (See [0007] of Iwano).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 3, while Nakagawa in view of Hillstead and Akihama teaches the limitations of Claims 1 and 2 as described in the above rejections, Nakagawa in view of Hillstead and Akihama is silent to the limitations of the one or more through-holes are wider toward a front end of the one or more through-holes in combination with Claims 1 and 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783